      Case 4:19-cv-03425-JST Document 74-2 Filed 11/26/19 Page 1 of 4



 1   Julie E. Schwartz, Bar No. 260624
     JSchwartz@perkinscoie.com
 2   PERKINS COIE LLP
 3   3150 Porter Drive
     Palo Alto, CA 94304-1212
 4   Telephone: 650.838.4300
     Facsimile: 650.838.4350
 5
     Todd M. Hinnen (admitted pro hac vice)
 6   THinnen@perkinscoie.com
 7   Ryan Spear (admitted pro hac vice)
     RSpear@perkinscoie.com
 8   PERKINS COIE LLP
     1201 Third Ave., Suite 4900
 9   Seattle, WA 98101-3099
     Telephone: 206.359.8000
10
     Facsimile: 206.359.9000
11
     Attorneys for Plaintiff Niantic, Inc.
12
                                 UNITED STATES DISTRICT COURT
13
                              NORTHERN DISTRICT OF CALIFORNIA
14

15                                           OAKLAND DIVISION

16
     NIANTIC, INC., a Delaware corporation,          Case No. 19-cv-03425-JST
17
                            Plaintiff,               DECLARATION OF RYAN SPEAR
18                                                   IN SUPPORT OF STIPULATION TO
            v.
                                                     EXTEND EARLY NEUTRAL
19                                                   EVALUATION DEADLINE
     GLOBAL++, an unincorporated
20   association; RYAN HUNT, a.k.a.
                                                     [Civil Rules 6-2 & 7-12]
     “ELLIOTROBOT,” an individual;
21   ALEN HUNDUR, a.k.a. “IOS N00B,”
     an individual; and DOES 1-20,
22
                            Defendants.
23

24

25

26

27

28


                                                                                 SPEAR DECLARATION
                                                                                Case No. 19-cv-03425-JST
       Case 4:19-cv-03425-JST Document 74-2 Filed 11/26/19 Page 2 of 4



 1                                 DECLARATION OF RYAN SPEAR
 2          I, Ryan Spear, declare as follows:
 3          1.      I am an attorney licensed to practice in the State of Washington and have been
 4   admitted to practice pro hac vice before this Court. See Dkt. 14. I am a partner at the law firm
 5   Perkins Coie LLP and am counsel of record for Plaintiff Niantic, Inc. (“Niantic”) in this matter.
 6          2.      I make this declaration in support of the Parties’ Stipulation to Extend the Early
 7   Neutral Evaluation (“ENE”) Deadline. I have personal knowledge of the facts stated in this
 8   declaration and, if called as a witness, could and would testify competently to those facts.
 9          3.      On August 22, 2019, the Parties agreed to participate in the ENE alternative
10   dispute resolution (“ADR”) process. See Dkts. 43, 45.
11          4.      On October 1, 2019, the Court issued a Scheduling Order requiring the parties to
12   attend an ENE hearing by January 3, 2020. See Dkt. 57.
13          5.      On October 4, 2019, the Clerk issued a Notice of Appointment of Evaluator,
14   appointing Daralyn Durie as ENE Evaluator. See Dkt. 60.
15          6.      The Parties met and conferred with Evaluator Durie about the ENE process on
16   October 22, 2019 and November 1, 2019. In light of matters discussed at those conferences, the
17   Parties have determined that the ENE process is more likely to be productive if the parties
18   conduct initial discovery into certain foundational facts before attending the ENE hearing.
19          7.      Evaluator Durie concurs in the Parties’ assessment. Accordingly, on November 21,
20   2019, the Clerk reset the ENE hearing in this case for February 6, 2020, “pending Court approval
21   of an anticipated stipulation to extend the ENE deadline.”
22          8.      In light of the above, the Parties jointly request that the Court extend the deadline
23   for the ENE hearing from January 3, 2020 to and including February 6, 2020.
24          9.      The Parties do not believe that the requested extension will have any impact on
25   other deadlines set forth in the Scheduling Order. See Dkt. 57.
26          10.     Pursuant to Local Rule 6-2(a)(2), the following is a list of “all previous time
27   modifications in the case, whether by stipulation or court order.”
28
                                                     -1-
                                                                                     SPEAR DECLARATION
                                                                                    Case No. 19-cv-03425-JST
     Case 4:19-cv-03425-JST Document 74-2 Filed 11/26/19 Page 3 of 4



 1              a.      On July 11, 2019, the August 1, 2019 hearing on Niantic’s motion for
 2       preliminary injunctive relief was vacated. See Dkt. 15, 20; see also Dkts. 17, 19.
 3              b.      On July 11, 2019, the Initial Case Management conference was
 4       rescheduled from September 12, 2019 to September 30, 2019. See Dkts. 9, 23.
 5              c.      On July 12, 2019, the parties stipulated to an extension of time, to and
 6       including July 17, 2019, for Defendants to respond to Niantic’s Complaint. See Dkt. 24.
 7              d.      On July 18, 2019, the hearing on Niantic’s motion for preliminary
 8       injunctive relief was continued until August 8, 2019. See Dkt. 28.
 9              e.      On July 19, 2019, the hearing on Niantic’s motion for preliminary
10       injunctive relief and Defendants’ motion to dismiss was rescheduled from August 22,
11       2019 to September 4, 2019. See Dkts. 26, 30. At that time, the Court also ordered
12       Defendants to file an opposition to Niantic’s motion for preliminary injunctive relief by
13       July 31, 2019 and ordered Niantic to file a reply in support of its motion for preliminary
14       injunctive relief by August 7, 2019. See Dkts. 30, 7.
15              f.      On August 2, 2019, the parties stipulated to an extension of time, to and
16       including August 14, 2019, for Niantic to file its reply in support of its motion for
17       preliminary injunctive relief. See Dkts. 34, 36.
18              g.      On August 7, 2019, the hearing on Niantic’s motion for preliminary
19       injunctive relief and Defendants’ motion to dismiss was rescheduled from August 22,
20       2019 to September 11, 2019. See Dkt. 37.
21              h.      On October 10, 2019, the parties stipulated to an extension of time, to and
22       including October 24, 2019, for Defendants to respond to Niantic’s Complaint.
23       See Dkt. 61.
24              i.      On October 25, 2019, the hearing on Defendants’ Motion was rescheduled
25       from December 4, 2019 to December 18, 2019. See Dkts. 63, 65.
26              j.      On November 5, 2019, pursuant to the Parties’ stipulation, the Court
27       extended the deadline for Niantic to file an opposition to Defendants’ Motion to Lift the
28       Preliminary Injunction from November 7, 2019 to and including November 19, 2019 and
                                                  -2-
                                                                                SPEAR DECLARATION
                                                                               Case No. 19-cv-03425-JST
     Case 4:19-cv-03425-JST Document 74-2 Filed 11/26/19 Page 4 of 4



 1       extended the deadline for Defendants to file a reply from November 14, 2019 to and
 2       including December 4, 2019. See Dkt. 68. At that time, the Court also rescheduled the
 3       hearing date on the motion from December 4, 2019 to January 29, 2020. See id.
 4              k.      On November 18, 2019, the Court rescheduled the hearing on Niantic’s
 5       combined motion to dismiss and motion to strike from January 22, 2020 to January 29,
 6       2020. See Dkts. 69, 70.
 7

 8       I declare under penalty of perjury that the foregoing is true and correct.
 9

10       Executed on November 26, 2019 at Portland, Oregon.
11
                                                          s/ Ryan Spear
12                                                       Ryan Spear
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  -3-
                                                                                SPEAR DECLARATION
                                                                               Case No. 19-cv-03425-JST
